I concur in the opinion and decision in this case, except the first quotation from paragraph 469 of the American Law Institute's Restatement of the Law of Negligence, wherein it is stated that where a defendant pleads contributory negligence on the part of the plaintiff he must not only show that the "harm" was in part occasioned by plaintiff's failure to conform to proper standards of care, but must show that such failure took place "under circumstances amounting to a legal invasion of the opposite party's legal rights at the time." This last clause may be founded upon sound principles, but I am not yet convinced that it is good law in this State, nor am I convinced that the approval of this clause is necessary to the decision of this case.